ORDER

WHEREAS, a petition for disciplinary action alleging misconduct was filed in the above-entitled matter on December 23, 1994; and
WHEREAS, thereafter, the Director of the Office of Lawyers Professional Responsibility and respondent Patrick H. O’Neill have entered into a stipulation dated November 29, 1994, which addresses the nature of the respondent’s condition and recommends to the court the transfer of respondent to disability inactive status without further proceedings; and
WHEREAS, the court accepts the parties’ stipulation;
IT IS HEREBY ORDERED that effective on the date of this order, respondent Patrick H. O’Neill be, and the same is, transferred to disability inactive status without further proceedings. All further proceedings in connection with the petition for disciplinary action are stayed' during the period of disability inactive status. The court imposes the conditions contained in that stipulation in their entirety, including that the reinstatement hearing provided for in Rules 18 and 28(d), Rules on Lawyers Professional Responsibility is not waived, during which the allegations of misconduct by the Director shall be considered and that, as part of such reinstatement proceeding, a recommendation to appropriate disciplinary sanction, if any, shall be made to the court.
BY THE COURT:
/s/ Esther M. Tomljanovich Esther M. Tomljanovich Associate Justice